Citation Nr: 0813235	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  99-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a seizure disorder. 

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from July 1974 to 
July 1977, and  subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to service connection for residuals of 
a right hip injury, a psychiatric disorder, hypertension, and 
a chronic headache disability.  The veteran testified before 
a Decision Review Officer in September 1999.  A copy of the 
transcript is included in the record. 

The Board denied the issues of entitlement to service 
connection for residuals of a right hip injury, a psychiatric 
disorder, hypertension, and a chronic headache disability.  
The veteran subsequently appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2007 Memorandum Decision, the Court affirmed the 
Board's decision denying service connection for right hip 
disability, and vacated and remanded the remaining decision 
denying service connection for psychiatric disorder, 
hypertension, and chronic headache disability. 

The Board also remanded the veteran's claims for entitlement 
to service connection for seizure disorder and TDIU, and 
requested that the RO issue a statement of the case. A  
statement of the case was issued and the veteran subsequently 
perfected his appeal.  Therefore, these issues are also 
before the Board at this time. 

In October 2007, the veteran's representative submitted a 
number of medical documents in support of the veteran's 
claims.  A written statement waiving initial consideration of 
this evidence by the RO was later received in February 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for chronic 
headache disability, hypertension, psychiatric disorder, and 
seizure disorder, and TDIU.  The veteran claims that he 
injured his head while on active duty for training (ACDUTRA) 
in July 1996.  The record does not contain verification of 
any specific dates of active duty and/or ACDUTRA pertaining 
to the veteran's period of service with the Army Reserve in 
1996.  The veteran's personnel records pertaining to his 
ACDUTRA service with the Army reserve for the year of 1996 
should be requested.   

The veteran is asserting that his chronic headache disorder 
is a residual from a head injury occurring in July 1996 
during ACDUTRA.  He has described headaches since that 
purported injury.  (T. at 1-7, 9).  The veteran submitted 
corroborating witness statements in support of his claim.  
Statement from W.W. indicated that in the summer of 1996 at 
annual training, he witnessed the veteran slip on a wet, 
greasy floor and bump his head.  C.W. stated that he 
witnessed the veteran slip on a wet, greasy spot and hit the 
floor hard.  His feet appeared to go over his head and he 
came down on his hip first and then his head.  He assisted 
the veteran in getting to a chair.  The veteran complained to 
him that his head was hurting.  In the alternative, the 
veteran argues that his headaches are related to handling 
clothing from soldiers returning from the Persian Gulf.  See 
May 1998 VA Form 21-4138.  

Service medical records fail to reveal complaints of, 
treatment for, or findings of headaches or residuals of a 
head injury.  According to the medical records, when the 
veteran injured his right hip after having slipped on an oil 
spill in July 1996 during annual training, he complained of 
some tenderness in his back in addition to his complaints of 
right hip pain.  However, there was no mention of having hit 
his head from this fall or experiencing headaches after 
having fallen.   The veteran's period of active military duty 
are negative for complaints of, treatment for, or findings of 
headaches.  At the June 1977 separation examination, the 
veteran denied ever having experienced a head injury or 
frequent or severe headaches.  In particular, this 
examination demonstrated that the veteran's head was normal.

The first evidence of complaints and treatment for headaches 
is noted in private medical records dated between June and 
September 1997.  A June 1997 report provides an impression of 
vascular headaches.  A record dated in the following month 
reflects treatment for severe vascular headaches with some 
muscle tension component.  Another private report dated in 
July 1997 included the veteran's admission that his severe 
headaches had begun in June 1997.  Magnetic resonance imaging 
(MRI) completed on the veteran's brain as well as computed 
tomography completed on his head in July 1997 were both 
normal.  

VA medical records dated between February and June 1998 
reflect outpatient treatment for frontal headaches.  At the 
February 1998 treatment session, the veteran again reported 
that the headaches began in June 1997, and further reported 
that he had headaches daily and that they are unrelieved by 
any medicine except for Demerol.

At a private evaluation conducted in July 1998, the veteran 
again stated that his headaches began in June 1997.  He also 
reported that, several months prior to the start of his 
headaches, he had fallen and hit his head "while on 
maneuvers in summer camp."  The treating physician provided 
an impression of occipital neuritis and neuralgia with 
bilateral headaches.

Private and VA medical records subsequently dated between 
October 1998 and May 2002 reflect almost monthly evaluation 
of, and treatment for, headaches.   In January and March 
1999, the veteran underwent occipital nerve blocks.  In July 
1999, he was found to have gained some relief from this 
treatment.  The July 1999 record also provides an impression 
of bilateral headaches secondary to occipital neuralgia.  In 
October 1999, the veteran reported experiencing only 
temporary relief of headaches with Naprosyn.  The veteran 
received treatment for chronic headaches throughout the 
claims period.  Current private and VA medical treatment 
records provided by the veteran's representative continue to 
show a chronic headache disability.  

A September 1997 private neurological evaluation, close in 
time to when the headaches began, indicated that the 
veteran's headaches were most probably muscle contraction in 
origin and were "[p]ossibly related to [his] labile 
hypertension exacerbation in the early . . . [morning and] 
more likely related to stress factors."

At a VA neurological evaluation in April 2001, the veteran 
reported that his fall in 1996 or 1997 caused him to sustain 
head trauma.  He denied incurring any loss of consciousness 
at the time of the injury.  He described headaches since the 
injury.  A neurological evaluation was normal.  The examiner 
provided an impression of status post head trauma.  At a May 
2001 VA outpatient treatment session, the examiner concluded 
that the veteran's headaches were possibly related to his 
hypertension.  

At the March 2002 VA examination, the veteran reported having 
a history of headaches since 1997.  The examiner noted that 
the service medical records were not included in the 
veteran's claims folder.  The examiner discussed the reports 
of the post-service neurological findings which were 
contained in the claims folder.

Following a physical examination, the examiner diagnosed 
chronic headaches which he explained had both vascular and 
musculoskeletal components.  The examiner described the 
veteran's disorder as vascular and muscle tension headaches.  
Based on the veteran's personal report but no service medical 
records (which were not included in his claims folder), the 
examiner concluded that the "noted head injury and trauma 
can cause post-traumatic headaches."  In particular, the 
examiner stated that "[w]ithout the benefit of the service 
medical records and any such previous documentation, it is 
the opinion of the examiner that it is as least as likely as 
not that his [the veteran's] headaches . . . [are] related to 
the history of injury from a fall."

At the VA examination conducted one year later in March 2003, 
the veteran reiterated his assertions that he hit his head 
when he fell and injured his hip in June 1996 and that he has 
experienced headaches since that time.  The examiner noted 
that the results of MRI and an electroencephalogram were 
normal.  The examiner diagnosed migraine headaches.  It was 
added that the etiology of the veteran's migraine headaches 
is unknown.

On remand, the Board finds it necessary to clarify whether 
there is a 50 percent probability that current chronic 
headache disability is related to a fall in July 1996 during 
ACDUTRA.  38 C.F.R. § 3.159.

The veteran claims that his psychiatric problems are 
secondary to his headache disability.  A March 2002 VA 
psychiatric opinion indicated that the veteran's psychiatric 
disorder is the result of his various physical conditions, 
including his headaches.  The Board finds that determination 
of the issue of service connection for chronic headache 
disability could have a "significant impact" upon his 
service connection claim for psychiatric disorder.  These 
issues are inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The veteran is claiming that his hypertension is secondary to 
his psychiatric disorder.  A March 2002 VA examiner opined 
that the veteran's depression/anxiety may have aggravated his 
hypertension.  The Board finds that determination of the 
issue of service connection claim for psychiatric disorder 
could have a "significant impact" upon his hypertension 
claim.  These issues are inextricably intertwined.  Id.  

The veteran is also claiming service connection for a seizure 
disorder.  Review of the record shows that service medical 
records, including ACDUTRA records, fail to show complaints 
of, treatment for, or a diagnosis of seizure disorder.

The first medical evidence of a seizure disorder is noted 
that he was admitted for hospitalization in July 1997 for 
complaints of syncope.  He was walking around and stated that 
he passed out.  The diagnosis was acute syncope.  An August 
1997 evaluation report indicated that the veteran began 
having severe headaches one month earlier, described as 
occipital discomfort associate with nausea, retro-orbtial 
pain and pain upon rotation of flexion of the neck.  
Following extensive workup, including MRI  and EEG testing, 
the examiner diagnosed headache, etiology unclear, and 
syncopal episodes, suspect vasovagal reactions.  

An April 2001 medical report indicated a diagnosis of seizure 
disorder.  The examiner indicated that the veteran reported 
having a head trauma while attending summer camp in 1996.  He 
stated that he hit the occipital of his head without any loss 
of consciousness.  He stated that at that time everything 
went white.  The veteran then stated that his headaches 
became progressive from that point on until 1997 when he had 
his first blackout.  The impression was seizure disorder and 
status post head trauma.  

A VA examination report in March 2002 discussed the April 
2001 medical report and further indicated that the veteran 
was receiving medication to treat his seizure disorder.  A 
diagnosis of seizure disorder was given.  The examiner stated 
that without the benefit of the service medical records and 
any such previous documentation, it is the opinion of the 
examiner that it is at least as likely as not that his 
seizure disorder is related to the history of injury from a 
fall.  Medical records through 2007, including those provided 
by the veteran's representative, show treatment for seizure 
disorder. 

The veteran's statements and those of his service 
acquaintances reflect that he injured his head in July 1996 
while on ACDUTRA, though they are unable to attest to the 
severity of the head injury.  However, the most probative 
evidence reflects that headaches and seizures did not begin 
before July 1997.  While the veteran now claims that 
pertinent disability dates from the initial head injury, the 
clinical records contemporaneous to the injury make no 
mention of pertinent pathology.  The clinical evidence dated 
closest to the event, when the veteran's memory would be 
freshest and when he was seeking clinical help and prior to 
filing for compensation, point to July 1997 as the date of 
onset of pertinent symptoms.  Upon review, a new examination 
with etiological opinion is required with access and review 
of the claims folder, including the service medical records.  

Lastly, the Board finds that the adjudication of service 
connection for the several issues will directly impact the 
veteran's TDIU claim.  Thus, the issue of entitlement to TDIU 
is inextricably intertwined with the claims of service 
connection.  Therefore, the Board will not review the 
veteran's claim for entitlement to TDIU until the RO develops 
and adjudicates the outstanding claims for service 
connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

The Board finds that there is no medical opinion of record 
specifically determining whether the veteran's hypertension 
is related to his fall during ACDUTRA in July 1996.  In 
addition, On remand, the Board finds it necessary to clarify 
whether there is a 50 percent probability that current 
hypertension is related to a fall in July 1996 during 
ACDUTRA.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the NPRC, as well 
as the 
service department, or any other official 
channel as necessary, and verify the 
beginning and ending dates of each period 
of the veteran's ACDUTRA, therein, if any, 
for the year of 1996.  All records and/or 
responses received should be associated 
with the claims folder.

2.  After completion of the above, the 
veteran should be afforded a VA neurology 
examination to determine if his current 
chronic headache disability and seizure 
disability are related to an injury during 
ACDUTRA.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  A copy of this 
remand should be provided and reviewed by 
the examiner.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.

The examiner should render an opinion as 
to whether there is a 50 percent 
probability or greater that any chronic 
headache disability and/or seizure 
disability, which did not become 
symptomatic until July 1997 at the 
earliest, are related to an ACDUTRA head 
injury in July 1996.  The examiner should 
review the pertinent evidence, including 
service medical records, post-service 
medical records from 1997 to present, 
etiology opinions, and lay witness 
statements.  The rationale for all 
opinions should be explained in detail.  
Medical evidence is tabbed on the right 
side of the claims folders.   

3.  If, and only if, the neurology 
examiner finds that headaches and/or 
seizure disability is/are related to 
service, the veteran should be afforded a 
VA psychiatric examination to determine if 
any psychiatric disability is related to 
the service-related headache and/or 
seizure pathology.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  A copy of this remand should be 
provided and reviewed by the examiner.  
All indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.

For each psychiatric disability found, the 
examiner should render an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to his 
chronic headache and/or seizure 
disability.  The examiner should specify 
whether psychiatric disability owes its 
onset to service-related headaches and/or 
seizures or whether psychiatric disability 
has undergone a permanent increase in 
severity due to the service-related 
headaches and/or seizures.  The rationale 
for all opinions should be explained in 
detail.  Medical evidence is tabbed on the 
right side of the claims folders.   

4.  If, and only if, the psychiatric 
examiner finds that current psychiatric 
disability is related to headaches and/or 
seizure disability, the veteran should be 
afforded a VA cardiovascular examination 
to determine if his hypertension is 
related to, or aggravated by service-
related psychiatric disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  A copy of this remand 
should be provided and reviewed by the 
examiner.  All indicated tests and studies 
should be performed, and all pertinent 
findings should be reported in detail.

The examiner should render an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
hypertension is related to service-related 
psychiatric disability.  The examiner 
should specify whether hypertension owes 
its onset to service-related psychiatric 
disability or whether hypertension has 
undergone a permanent increase in severity 
due to the service-related psychiatric 
disability.  The rationale for all 
opinions should be explained in detail.  
Medical evidence is tabbed on the right 
side of the claims folders.   

5.  Thereafter, the RO should readjudicate 
the issues on appeal, including the claim 
for TDIU.  All applicable laws and 
regulations should be considered.  If any 
of the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



